Title: To Benjamin Franklin from the Princesse de Chimay, [before 22 July 1783]
From: Chimay, ——, princesse de
To: Franklin, Benjamin


          
            [before July 22, 1783]
          
          Made. la Psse. de Chimay prie monsieur Francklin de diner au
            traitement que la Reine donne à Madame l’Ambassadrice d’Angleterre, chez Mr. le Marquis
            de Talaru Premier Maitre d’hôtel de Sa Majesté, mardi 22 juillet
         
          Addressed: A Monsieur / Monsieur
            Francklin, ministre Plénipotentiaire / des Etats unis de L’Amérique Septentrionale / A
            Passy
        